Citation Nr: 1732710	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-07 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability due to VA surgical treatment on May 31, 2011.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In April 2015, the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran's representative requested that VA obtain quality assurance or peer review records pertaining to the Veteran's May 2011 surgery in 2012.  The AOJ requested the Veteran's quality assurance records.  

In a January 2012 letter, the Chief of Staff at Minneapolis VA Health Care System (VAHCS), the facility where the Veteran received surgical treatment for his left hip in May 2011, indicated that VA regulations prohibited the facility from releasing the review that was performed regarding the Veteran's surgery due to laws governing the confidentiality of protected peer reviews.  

In a May 2012 memo associated with the electronic claims file, the Veterans Service Center Manager at the AOJ indicated that quality assurance records were not subject to review by the examiner or allowed to be incorporated into the Veteran's claims folder.

The Board notes that VA's medical quality-assurance program consists of systemic health care reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of health care resources in VA medical facilities.  Such data may relate to the structure, process, or outcome of health care provided by VA.  38 U.S.C.A. § 17.500(c).  Under 38 U.S.C.A. § 5705, records created as part of the medical quality-assurance program are confidential and access is limited, as they are not the outpatient or inpatient records generated to document the treatment provided to a patient.  These records are produced by VA, often in the form of peer review, to study outcomes at VA and determine if administrative action is needed to improve VA health care in the future.  The records are confidential to protect the identities of peer reviewers and promote frank discussion.  Notwithstanding, VAOPGCPREC 1-2011 (April 19, 2011) has held that VA's duty to assist requires the AOJ or the Board to request quality assurance records from VHA and, if VHA denies access, to appeal such denial to the VA Office of General Counsel (OGC).  See also Hood v. Shinseki, 23 Vet. App. 295 (2009).

However, the Veteran should be aware that it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).

Given the cumulative evidence in the electronic claims file and the clear failure of the AOJ to appeal the January 2012 denial of access to the records by the Chief of Staff at Minneapolis VAHCS to the VA OGC, a remand is necessary to determine whether quality-assurance records, if they still exist in conjunction with the Veteran's surgical treatment from May 2011 at Minneapolis VAHCS, may be obtained and reviewed in conjunction with this appeal.  VAOPGCPREC 1-2011 (April 19, 2011).


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should again request access to records of "quality-assurance review" or "peer focused review" as defined in 38 U.S.C.A. § 17.500(c) conducted by the Minneapolis VAHCS where the Veteran received surgical treatment for his left hip on May 31, 2011.

The letter requesting access to focused review should advise the appropriate official that in accordance with VAOPGCPREC 1-2011, if access is denied, the basis for the denial must be provided and the official must state whether the documents fall into one of the following three categories:

1)  Protected from disclosure by 38 U.S.C.A. § 5705;

2)  Described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 C.F.R. § 17.501(b); or,

3)  The requested records or documents no longer exist or cannot be found.

Any response must be in writing and documented in the electronic claims file.  If no records exist or further efforts to obtain the records would be futile, the AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

If the appropriate VHA official confirms that such records still exist, but are privileged under the Quality Assurance Act or 38 U.S.C.A. § 5705, then the AOJ must forward the request to the Office of the General Counsel.

If the appropriate VHA official and OGC agree that the documents are privileged, this should be documented in writing in the electronic claims file.

If the VHA official and OGC conclude that the records are not protected and access is granted, the AOJ should request the focused peer review records and associate any copies with the electronic claims file.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the March 2016 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

